


Exhibit 10.47

 

Execution Version

 

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of November       , 2014, among BROADWIND ENERGY, INC., a
Delaware corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois
corporation (“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited
liability company (“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin
corporation (“Broadwind Towers” and, together with Parent, Brad Foote and
Broadwind Services, each a “Borrower” and collectively the “Borrowers”), 1309
South Cicero Avenue, LLC, a Delaware limited liability company (“South Cicero”),
5100 Neville Road, LLC, a Delaware limited liability company (“Neville” and,
together with South Cicero, each a “Guarantor” and collectively the
“Guarantors”), and ALOSTAR BANK OF COMMERCE, a state banking institution
incorporated or otherwise organized under the laws of the State of Alabama (the
“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers and the Lender are parties to that certain Loan and
Security Agreement dated as of August 23, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Loan Agreement), pursuant to which the Lender has
agreed to make the Commitments available to the Borrowers from time to time
pursuant to the terms and conditions thereof;

 

WHEREAS, the Borrowers have requested that the Lender agree to amend certain
terms and conditions of the Loan Agreement; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender is willing to amend the Loan Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendments to the Loan Agreement. 
Subject to the satisfaction of the conditions to effectiveness referred to in
Section 3 hereof, the Loan Agreement is hereby amended by

 

1.1.                            amending and restating Section 9.4
(Distributions) in its entirety as follows:

 

“9.4   Distributions.  Declare or make any Distribution, except for repurchases
of Equity Interests of Parent in an aggregate amount not to exceed $10,000,000
so long as (a) before and after giving effect to such repurchase no Default or
Event of Default exists or would be caused thereby and (b) such repurchase is
made prior to the earlier to occur of (i) the one year anniversary of the date
on which the initial repurchase is made and (ii) December 31, 2015.”

 

--------------------------------------------------------------------------------


 

1.2.                            amending and restating the definition of “Fixed
Charge Coverage Ratio” included in Item 16 of the Terms Schedule (Financial
Covenants) in its entirety as follows:

 

““Fixed Charge Coverage Ratio” means, for any period, the quotient obtained by
dividing (a) the difference between (i) EBITDA for such period, minus (ii) the
sum of (A) all unfinanced Capital Expenditures made during such period, and
(B) any Distribution (other than repurchases of Equity Interests of Parent
allowed pursuant to Section 9.4) paid by Parent during such period, and (C) cash
Taxes paid by Parent during such period (without giving effect to the benefit of
any refund), by (b) the sum of (i) the current portion of scheduled principal
amortization on Debt for Money Borrowed plus (ii) cash interest payments paid by
Borrower during such period.”

 

2.                                      No Other Amendments or Waivers.  The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Lender under the Loan Agreement or
any of the other Loan Documents, nor constitute a waiver of any provision of the
Loan Agreement or any of the other Loan Documents. Except for the amendment set
forth above, the text of the Loan Agreement and all other Loan Documents shall
remain unchanged and in full force and effect and each Borrower and each
Guarantor hereby ratifies and confirms its obligations thereunder. This
Amendment shall not constitute a modification of the Loan Agreement or any of
the other Loan Documents or a course of dealing with the Lender at variance with
the Loan Agreement or the other Loan Documents such as to require further notice
by the Lender to require strict compliance with the terms of the Loan Agreement
and the other Loan Documents in the future, except as expressly set forth
herein.  Each Borrower and each Guarantor acknowledges and expressly agrees that
the Lender reserves the right to, and does in fact, require strict compliance
with all terms and provisions of the Loan Agreement and the other Loan
Documents, as amended herein. No Borrower or Guarantor has knowledge of any
challenge to the Lender’s claims arising under the Loan Documents, or to the
effectiveness of the Loan Documents.

 

3.                                      Conditions Precedent to Effectiveness. 
This Amendment shall be effective as of the date first written above upon the
satisfaction of each of the following conditions precedent in a manner
acceptable to the Lender in its sole and absolute discretion:

 

3.1.                            the Lender shall have received this Amendment,
duly executed by each Borrower and each Guarantor, and the same shall be in full
force and effect; and

 

3.2.                            no Default or Event of Default shall exist under
the Loan Agreement or the other Loan Documents.

 

4.                                      Counterparts.  This Amendment may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which, taken together, shall constitute one and the same
agreement.  In proving this Amendment in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought. Any signatures delivered by a
party by facsimile transmission or by electronic mail transmission shall be
deemed an original signature hereto.

 

2

--------------------------------------------------------------------------------


 

5.                                      Reference to and Effect on the Loan
Documents.  Upon the effectiveness of this Amendment, on and after the date
hereof, each reference in the Loan Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to “the Loan Agreement”, “thereunder”,
“thereof” or words of like import referring to the Loan Agreement, shall mean
and be a reference to the Loan Agreement as amended hereby.

 

6.                                      Entire Agreement.  This Amendment and
the other Loan Documents constitute the entire agreement and understanding
between the parties hereto with respect to the transactions contemplated hereby
and thereby and supersede all prior negotiations, understandings and agreements
between such parties with respect to such transactions.

 

7.                                      GOVERNING LAW.  THE
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

8.                                      Loan Document.  This Amendment shall be
deemed to be a Loan Document for all purposes.

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

 

BORROWERS:

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name: Stephanie K. Kushner

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name: Stephanie K. Kushner

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

BROADWIND SERVICES, LLC

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name: Stephanie K. Kushner

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

BROADWIND TOWERS, INC.

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name: Stephanie K. Kushner

 

Title: Executive Vice President and Chief Financial Officer

 

 

GUARANTORS:

 

 

1309 SOUTH CICERO AVENUE, LLC

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name: Stephanie K. Kushner

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

5100 NEVILLE ROAD, LLC

 

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

Name: Stephanie K. Kushner

 

Title: Executive Vice President and Chief Financial Officer

 

Fifth Amendment to Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

ALOSTAR BANK OF COMMERCE

 

 

 

 

 

By:

/s/ Christopher K. Naime

 

Name: Christopher K. Naime

 

Title: Director

 

2

--------------------------------------------------------------------------------
